Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 24,
2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00844-CR
                              NO. 14-20-00845-CR
                              NO. 14-20-00846-CR
                              NO. 14-20-00847-CR
                              NO. 14-20-00848-CR
                                ____________

                       RICARDO SALDANA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the 351st District Court
                           Harris County, Texas
  Trial Court Cause Nos. 1623964, 1623965, 1623966, 1623967, and 1623968


                          MEMORANDUM OPINION

      Appellant Ricardo Saldana has signed and filed a written request to
withdraw his notice of appeal in each of these cases. See Tex. R. App. P. 42.2.
Because this court has not delivered an opinion, we grant appellant’s request.
      We dismiss the appeal in each case and direct the clerk of the court to issue
the mandate of the court immediately. See Tex. R. App. P. 2.



                                 PER CURIAM



Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                        2